       Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    HECTOR BOSSIO,                                        No. 4:20-CV-1777

                Plaintiff,                                (Chief Judge Brann)

         v.

    WARDEN SPAULDING, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                    SEPTEMBER 9, 2021

        On September 29, 2020, Plaintiff Hector Bossio, a federal inmate currently

confined in the Schuylkill Federal Correctional Institution, Minersville,

Pennsylvania, filed the above captioned Bivens1 action, challenging the loss of his

personal and legal property when he was transferred in April 2020 from the

Federal Correctional Institution, Estill (“FCI-Estill”), South Carolina to the United

States Penitentiary, Lewisburg, (“USP-Lewisburg”), Pennsylvania.2 The named

Defendants are USP-Lewisburg Warden, Stephen Spaulding, and various

John/Jane Doe individuals employed by the Bureau of Prisons (BOP).3




1
     Bivens v. Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).
2
     Doc. 1.
3
     Id.
       Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 2 of 15




        Presently pending is Defendant Spaulding’s4 motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6) and/or for summary judgment pursuant to

Federal Rule of Civil Procedure 56.5 For the reasons set forth below, I will grant

Defendant’s motion to dismiss Bossio’s complaint.

I.      STANDARDS OF REVIEW

        In rendering a decision on a motion to dismiss, a court should not inquire

“whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.”6 The court must accept as true the factual

allegations in the complaint and draw all reasonable inferences from them in the

light most favorable to the plaintiff.7 In addition to considering the facts alleged on

the face of the complaint, the court may consider “documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”8


4
     To the extent that Bossio seeks to name additional Defendants, stating that he did not have the
     “exact personnel’s names, addresses or the capacities in which they operate in the BOP”, but
     “reserves the right to amend his complaint when more and relevant information in obtained,”
     (Doc. 1), John Doe defendants may only be allowed “to stand in for the alleged real parties
     until discovery permits the intended defendants to be installed.” Johnson v. City of Erie, 834
     F. Supp. 873, 878 (W.D. Pa. 1993) (citations omitted). Absent compelling reasons, a district
     court may dismiss such defendants if a plaintiff, after being granted a reasonable period of
     discovery, fails to identify them. Scheetz v. Morning Call, Inc., 130 F.R.D. 34, 37 (E.D. Pa.
     1990) (“Fictitious parties must eventually be dismissed, if discovery yields no identities.”).
     Based on this Court’s review of the record, although this action was filed approximately a year
     ago, Plaintiff has failed to provide the identities of the John Doe defendants. Thus, under the
     standards announced in Scheetz, and it appearing that Bossio has had a reasonable period of
     time in which to identify the John Doe Defendants and failed to do so, entry of dismissal in
     favor of the John Doe Defendants is now appropriate.
5
     Doc. 18.
6
     Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996).
7
     See Phillips v. Cty of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008).
8
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
                                                   2
       Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 3 of 15




        However, “[t]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.”9 “Under the

pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. First, it must ‘tak[e] note of the

elements [the] plaintiff must plead to state a claim.’ Iqbal, 556 U.S. at 675, 129

S.Ct. 1937. Second, it should identify allegations that, ‘because they are no more

than conclusions, are not entitled to the assumption of truth.’ Id. at 679, 129 S.Ct.

1937. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir.2011)

(“Mere restatements of the elements of a claim are not entitled to the assumption of

truth.” (citation and editorial marks omitted)). Finally, ‘[w]hen there are well-

pleaded factual allegations, [the] court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.’ Iqbal, 556

U.S. at 679, 129 S.Ct. 1937.”10 Deciding whether a claim is plausible is a

“context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.”11




9
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating “[t]hreadbare recitals of the elements of a
     cause of action, supported by mere conclusory statements, do not suffice.”).
10
     Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (footnote omitted).
11
     Iqbal, 556 U.S. at 681.
                                                 3
        Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 4 of 15




         Because Bossio proceeds pro se, his pleading is liberally construed and his

complaint, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.”12

II.      ALLEGATIONS IN THE COMPLAINT

         Bossio states that he “and around 1000 others were emergency transferred

during nationwide COVID pandemic lockdowns” to USP-Lewisburg from “FCI-

Estill in South Carolina due to a tornado destroying FCI-Estill.”13 He alleges that

“because of the haste in which said inmates were transferred, the inmates had to

pack their own belongings,” while “BOP mandates say that officers must pack

inmates’ belongings, but this was an impossibility at that time.”14 Bossio claims

that “officials limited [him] to 1 duffle bag and instructed all inmates to lock their

bag with their personal combination lock” and Bossio complied.”15 Bossio

“packed only BOP authorized items, like things bought at commissary and legal

work/research for 2 open cases in the process of direct appeal”, which Bossio

claims “most of the documents are irreplaceable and without [them] he cannot

litigate either of the cases nor future 2255, if the direct appeal for the criminal case

is denied. 16



12
      Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).
13
      Doc. 1.
14
      Id.
15
      Id.
16
      Id.
                                                 4
       Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 5 of 15




        Bossio alleges that at “4 months after [his] arrival, the distribution of

property is only about 5% done.”17 He claims that even though “property is

allegedly still being distributed, it is not inventoried in presence of the

owner/inmate according to BOP policy” and “in fact the bags are already open

with the vast majority of their property already removed.”18 Bossio believes that

“it is so overboard negligent that it can, and Bossio avers, that it has been done on

purpose.”19

        Bossio states that “the above has been brought to the attention of

admin/Defts. all the way up the chain of command to Def. Warden Spaulding to no

avail” as “he is indifferent.”20 He claims that “Warden Spaulding sent out a memo

stating that he would follow BOP policies in the distribution of our personal

property then decided to forgo those polices without notice whatever to anyone.”21

        On October 16, 2020, Bossio filed “Plaintiff’s 1st Amendment to the

Original Complaint” in which he states that “the above defendants have already

unlawfully destroyed Bossio’s personal property and legal materials without his

prior consent or giving him any notice whatsoever in violation of BOP policies”.22

Thus, Bossio concludes, that “Defendant have arbitrarily disregarded BOP policies


17
     Id.
18
     Id.
19
     Id.
20
     Id.
21
     Id.
22
     Doc. 8.
                                            5
       Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 6 of 15




knowingly, arbitrarily and in bad faith to maliciously abridge/violate Bossio’s 1st,

4th, 5th, 6th and 14th Amend. protections against these exact unconstitutional

actions.”23

        Bossio filed the instant action seeking the replacement of his property, an

investigator to assist in the replacement of some original documents and

photographs, free copies, and postage to replace documents already duplicated and

mailed, monetary relief in the amount of $157,000.00, and an order that his

property be inventoried, returned to him, and not destroyed.24

III.    DISCUSSION

        Defendant Spaulding moves to dismiss the complaint on the basis that there

is no Bivens remedy available for Bossio’s claims. Spaulding relies on the

Supreme Court’s pronouncement in Ziglar v. Abbasi, 582 U.S. ––––, 137 S. Ct.

1843 (2017), that “expanding the Bivens remedy is now a ‘disfavored’ judicial

activity.”25

        By way of background, in Bivens v. Unknown Names Agents of the Federal

Bureau of Narcotics, the Supreme Court concluded that, even absent statutory

authorization, it would enforce a damages remedy allowing individuals to be

compensated after experiencing Fourth Amendment violations of the prohibition



23
     Id.
24
     Doc. 1.
25
     Ziglar, 137 S. Ct. at 1857 (quoting Iqbal, 556 U.S. at 675, 129 S.Ct. 1937).
                                                  6
       Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 7 of 15




against unreasonable searches and seizures.26 The Court extended Bivens to

include a Fifth Amendment Due Process damages remedy to an administrative

assistant claiming that a congressman discriminated against her based on gender.27

The Supreme Court subsequently expanded Bivens in 1980, concluding that the

Eighth Amendment’s prohibition on cruel and unusual punishment provided a

prisoner a cause of action for damages against prison officials who failed to treat

his asthma.28 “These three cases—Bivens, Davis, and Carlson—represent the only

instances in which the Court has approved of an implied damages remedy under

the Constitution itself.”29

        In Ziglar, the Supreme Court set forth a two-part test to determine whether a

Bivens claim may proceed.30 Initially, courts must determine whether the case

presents a new Bivens context; “[i]f the case is different in a meaningful way from

previous Bivens cases decided by th[e] [Supreme] Court, then the context is

new.”31 “A case might differ in a meaningful way because of the rank of the

officers involved; the constitutional right at issue; the generality or specificity of

the official action; the extent of judicial guidance as to how an officer should

respond to the problem or emergency to be confronted; the statutory or other legal


26
     Bivens, 403 U.S. at 397.
27
     Davis v. Passman, 442 U.S. 228, 249-49 (1979).
28
     Carlson v. Green, 446 U.S. 14, 19 (1980).
29
     Ziglar, 137 S. Ct. at 1855.
30
     Id. at 1857 (quoting Iqbal, 556 U.S. at 675).
31
     Id. at 1859.
                                                   7
       Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 8 of 15




mandate under which the officer was operating; the risk of disruptive intrusion by

the Judiciary into the functioning of other branches; or the presence of potential

special factors that previous Bivens cases did not consider.”32 If the case presents a

new context, a court must consider whether any alternative remedies exist.33 Even

absent alternative remedies, a court must also consider whether special factors

counsel against extending the Bivens remedy.34

         In the matter sub judice, Bossio’s claim for relief presents a new context that

would extend Bivens liability due to the fact that the Supreme Court has never

recognized a Bivens remedy for a Fifth Amendment35 Due Process36 violation for

the withholding of prisoner property.37 Because Bossio’s claim is a “new context,”




32
     Id. at 1859-60.
33
     Id.
34
     Id.
35
     To the extent Plaintiff alleges that the seizure and loss of his personal property violated the
     Fourth Amendment, the Third Circuit has held “that the Fourth Amendment does not apply to
     searches of prison cells or seizures of property within them.” Barndt v. Wenerowicz, 698 F.
     App’x 673, 678 (3d Cir. 2017) (citing Hudson v. Palmer, 468 U.S. 517, 536 (1984) (“We hold
     that the Fourth Amendment has no applicability to a prison cell.”)). Accordingly, the Court
     will dismiss with prejudice Plaintiff’s Fourth Amendment seizure claims against Defendant.
36
     In his complaint, Plaintiff suggests that Defendant violated his Fourteenth Amendment rights
     by denying him his legal and personal property. Because the Fifth Amendment covers
     Plaintiff’s claim, the “more-specific-provision” rule requires dismissal of his Fourteenth
     Amendment claim. See Albright v. Oliver, 510 U.S. 266, 273 (1994) (“Where a particular
     Amendment provides an explicit textual source of constitutional protection against a particular
     source of government behavior, that Amendment, not the more generalized notion of
     substantive due process[,] must be the guide for analyzing the claims.”).
37
     See Ziglar, 137 S. Ct. at 1855 (articulating the only three contexts in which Bivens liability has
     been recognized); Childress v. Palmer, 2018 WL 4282601 (S.D. Cal. Sep. 7, 2018) (criminal
     defendant alleging due process violation for improper seizure of property a new Bivens
     context); Kammeyer v. True, 2019 WL 2616193 (S.D. Ill. June 26, 2019) (declining to create
     Bivens remedy for alleged destruction of inmate's property).
                                                    8
       Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 9 of 15




the Court must consider “ ‘whether any alternative, existing process for protecting

the interest amounts to a convincing reason for the Judicial Branch to refrain from

providing a new and freestanding remedy in damages.’ ”38 “[I]f there is an

alternative remedial structure present in a certain case, that alone may limit the

power of the Judiciary to infer a new Bivens cause of action.”39

        The Court concludes that alternative processes exist to advance the personal

property claim raised by Plaintiff. First, the prison administrative grievance

system is an alternative process that could be utilized to gain relief. Additionally,

this Court recently held that alternative remedies for dealing with property claims

exists. Plaintiff could seek to pursue claims under either 31 U.S.C. § 3723, which

allows for small claims of up to $1,000.00 to be presented to the respective agency

to redress damages caused by the negligent acts of a federal officer, or 31 U.S.C. §

3724, which allows the Attorney General to settle claims for losses of private

property, among other things, caused by Department of Justice employees; this

would likely include Defendants because the Bureau of Prisons (“BOP”) is an

agency within the Department of Justice.40




38
     Vanderklok v. United States, 868 F.3d 189, 200 (3d Cir. 2017) (quoting Wilkie v. Robbins, 551
     U.S. 537, 550 (2007)).
39
     Ziglar, 137 S. Ct. at 1858.
40
     See Louis-El v. Ebbert, 448 F. Supp. 3d 428, 439-441 (M.D. Pa. Mar. 24, 2020) (Brann, J.);
     Railey v. Ebbert, 407 F. Supp. 3d 510, 522 (M.D. Pa. 2019) (Rambo, J.), appeal dismissed,
     No. 19-3889, 2020 WL 3414760 (3d Cir. Feb. 19, 2020); see also Ali v. Fed. Bureau of Prisons,
     552 U.S. 214, 215 (2008).
                                                 9
      Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 10 of 15




        The Court’s final step of inquiry is whether “ ‘any special factors counsel

hesitation before authorizing a new kind of federal litigation.’ ”41 This inquiry

focuses on whether courts are well suited, absent congressional action or

instruction, to consider and weigh the costs and benefits of allowing a damages

action to proceed.42 A “special factor counselling hesitation” is a factor that

“cause[s] a court to hesitate before answering that question in the affirmative.”43

“The question is ‘who should decide’ whether to provide for a damages remedy,

Congress or the courts? The answer most often will be Congress.”44

        The Court finds that prison administration is a special factor precluding the

extension of Bivens to Plaintiff's Fifth Amendment due process claim. “[C]ourts

are ill equipped to deal with the increasingly urgent problems of prison

administration and reform.... Running a prison is an inordinately difficult

undertaking that requires expertise, planning, and the commitment of resources, all

of which are peculiarly within the province of the legislative and executive

branches of government.”45 “Prison administration is, moreover, a task that has

been committed to the responsibility of those branches, and separation of powers




41
     Wilkie v. Robbins, 551 U.S. 537, 550 (2007) (quoting Bush v. Lucas, 462 U.S. 367, 378 (1983)).
42
     Ziglar, 137 S.Ct. at 1857-58.
43
     Id. at 1858.
44
     Id. at 1857 (quoting Bush, 462 U.S. at 380).
45
     Turner v. Safley, 482 U.S. 78, 84–85 (1987) (internal citations and quotation marks omitted).
                                                 10
      Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 11 of 15




concerns counsel a policy of judicial restraint.”46

        “[I]n any inquiry respecting the likely or probable intent of Congress, the

silence of Congress is [also] relevant.”47 Congress has not provided a legislative

remedy for prisoners alleging constitutional deprivations against federal employees

in the prison administration contexts, despite providing one for prisoners as against

state prison employees.48 Congress’s silence is especially persuasive because it has

enacted legislation affecting federal prisoners many times, and in each instance,

has declined to include a damages remedy for constitutional violations against

federal employees.49

        Because there are alternative processes available to Plaintiff and because

prison administration is already regulated by the legislative and executive

branches, the Court finds that those branches should determine whether an action

for damages for claims of withholding personal property in violation of the Fifth

Amendment’s Due Process Clause exists. Given the constraints of Ziglar, the


46
     Id. at 85. See also Ziglar, 137 S. Ct. at 1857 (“When a party seeks to assert an implied cause
     of action under the Constitution itself ... separation-of-powers principles are or should be
     central to the analysis.”).
47
     Ziglar, 137 S.Ct. at 1862.
48
     See Civil Rights Act of 1871, Pub. L. No. 42−22, 17 Stat. 13 (codified in part at 42 U.S.C. §
     1983).
49
     See, e.g., First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5195; Antiterrorism and
     Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (codified in part at
     28 U.S.C. § 2255); Prisoner Litigation Reform Act of 1995, Pub. L. No. 104-140, 110 Stat.
     1321 (codified in part at 42 U.S.C. §§ 1997e); Crime Control Act of 1990, 104 Stat. 4789
     (creating requirement that federal prisoners shall work); Act of May 27, 1930, Pub. L. No. 71-
     271, 46 Stat. 391 (establishing what is now known as UNICOR, which administers the federal
     prison workplace).
                                                  11
      Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 12 of 15




Court will not extend Bivens here and will grant the Defendant’s motion to dismiss

as it relates to Bossio’s claim regarding withholding of his personal property.

        Plaintiff’s First Amendment claim that the destruction of his personal

property has deprived his access to the courts fares no better. The Supreme Court

has “never [explicitly] held that Bivens extends to First Amendment claims.”50

This Court has previously concluded that First Amendment access to the courts

claims “involve different constitutional rights than have been recognized in

previous Bivens cases [and therefore] are meaningfully different and present a

‘new context.’ ”51 Likewise, other courts have concluded that Bivens may not be

extended to First Amendment access to the courts claims.52 In light of this

precedent, Bossio’s access to the courts claim presents a new Bivens context.

        Because Plaintiff’s claim presents a new context, the Court must determine

whether there are any special factors that counsel hesitation in extending Bivens.53

There may be many special factors, but two are “ ‘particularly weighty’: the

availability of an alternative remedial structure and separation-of-powers



50
     See Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012).
51
     See Simmons v. Maiorana, No. 3:16-cv-1083, 2019 WL 4410280, at *13 (M.D. Pa. Aug. 23,
     2019), report and recommendation adopted, 2019 WL 4412296 (M.D. Pa. Sept. 13, 2019); see
     also Bush v. Griffin, No. 1:19-cv-1521, 2020 WL 5801408, at * n.3 (M.D. Pa. Sept. 29, 2020).
52
     See, e.g., Schwarz v. Meinberg, 761 F. App'x 732, 733-34 (9th Cir. 2019); Vega v. United
     States, 881 F.3d 1146, 1152-53 (9th Cir. 2018); Tate v. Harmon, No. 7:19-cv-609, 2020 WL
     7212578, at *5 (W.D. Va. Dec. 7, 2020); Lee v. Matevousian, No. 1:18-cv-169-GSA-PC, 2018
     WL 5603593, at *3-4 (E.D. Cal. Oct. 26, 2018); Williams v. Lynch, No. 1:16-cv-3043-DCC,
     2018 WL 4140667, at *4 (D.S.C. Aug. 30, 2018).
53
     See Mack v. Yost, 968 F.3d 311, 317 (3d Cir. 2020).
                                                12
      Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 13 of 15




concerns.”54 This Court agrees with other courts that have concluded that federal

inmates again have alternative remedies for the access to the courts claims in the

form of the BOP’s administrative remedies program, through the Federal Tort

Claims Act (“FTCA”), or by seeking injunctive relief.55 Likewise, extending

Bivens to Bossio’s claim “would substantially affect government operations and

unduly burden BOP officials who must defendant against this suit in their personal

capacities.”56 Moreover, “Congress’s inaction and failure to provide a damages

remedy, particularly where it has acted to enact sweeping reforms of prisoner

litigation, suggest that an extension of a damages remedy for other types of

mistreatment should not be judicially created.”57 Courts have “afforded a level of

deference to the decision making of prison officials,” recognizing that “day-to-date

administrative decisions have been committed solely to the province of the

BOP.”58

         In sum, the Court finds that Plaintiff's First Amendment access to the courts

claim presents a new context to which Bivens has not previously been extended.

Moreover, special factors counsel against extending Bivens to that new context.



54
     See id. at 320 (quoting Bistrian v. Levi, 912 F.3d 79, 90 (3d Cir. 2018)).
55
     See, e.g., Schwarz, 761 F. App’x at 734-35; Vega, 881 F.3d at 1154-55; Tate, 2020 WL
     7212578, at *6; Lee, 2018 WL 5603593, at *4; Williams, 2018 WL 4140667, at *4.
56
     See Schwarz, 761 F. App’x at 735.
57
     See Tate, 2020 WL 7212578, at *6.
58
     See Mack, 968 F.3d at 323; see also Railey, 407 F. Supp. 3d at 523 (noting that “the judicial
     restraint exercised in cases implicating the administration of prisons is another factor weighing
     against extension of the Bivens remedy”).
                                                   13
      Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 14 of 15




The Court, therefore, declines to extend Bivens to Bossio’s access to the courts

claim, and his claim will consequently be dismissed.59

        Finally, to the extent that Plaintiff references the Sixth Amendment in his

complaint, the Sixth Amendment applies only to “criminal proceedings.”60 Bossio

is not subject to, and is not facing, any “criminal proceedings” in the instant action

and, as such, fails to state a cognizable injury to his Sixth Amendment rights by

any named Defendant. Consequently, this claim fails.

IV.     LEAVE TO AMEND

        Generally, “plaintiffs who file complaints subject to dismissal under [the

Prison Litigation Reform Act] should receive leave to amend unless amendment

would be inequitable or futile.”61 I find that amendment would be futile here

because Bossio cannot remedy the substantial legal deficiencies in his complaint:

that Ziglar prohibits extending Bivens to the First and Fifth Amendment claims he

raises in the instant action, and because Plaintiff’s Fourth and Six Amendment

claims are not cognizable in the instant action.




59
     Plaintiff also seeks relief for Defendant’s purported violations of BOP policy. However,
     “Congress has not established a statutory damages remedy specific to violations of BOP
     policies.” See Islaam v. Kubicki, 838 F. App’x 657, 661 (3d Cir. 2020). “To allow a damages
     remedy for violations of BOP policy that do not amount to unconstitutional conduct would
     exceed the bounds of judicial function.” See id. (citing Mack, 968 F.3d at 317). Plaintiff’s
     claims based upon violations of BOP policy are, therefore, also subject to dismissal.
60
     U.S. Const. amend. VI.
61
     Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
                                               14
     Case 4:20-cv-01777-MWB-DB Document 28 Filed 09/09/21 Page 15 of 15




V.    CONCLUSION

      Based on the foregoing, Defendant’s motion to dismiss Bossio’s complaint

will also be granted. John and Jane Doe Defendants will be dismissed.

      An appropriate Order follows.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            Chief United States District Judge




                                       15
